***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JAY B. PACKARD v. REBECCA M. PACKARD
                   (AC 40445)
               DiPentima, C. J., and Alvord and Beach, Js.

                                 Syllabus

The defendant appealed to this court from the judgment of the trial court
   dissolving her marriage to the plaintiff, and from certain postjudgment
   orders concerning the guardian ad litem and pertaining to the sale
   of the marital residence. Held that this court declined to review the
   defendant’s claims, which challenged the trial court’s orders, and its
   findings and conclusions, the defendant having failed to provide this
   court with an adequate brief setting forth the legal bases for her claims
   of error and the relief sought.
           Argued March 14—officially released April 24, 2018

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, and referred to the Regional Family
Trial Docket at Middletown, where the matter was tried
to the court, Albis, J.; judgment dissolving the marriage
and granting certain other relief, from which the defen-
dant appealed to this court; thereafter, the court, Albis,
J., issued certain orders, and the defendant filed an
amended appeal; subsequently, the court, Albis, J.,
issued certain orders, and the defendant filed an
amended appeal; thereafter, the court, Albis, J., issued
certain orders, and the defendant filed an amended
appeal. Affirmed.
  Rebecca M. Packard, self-represented, the appellant
(defendant).
   Jay B. Packard, self-represented, the appellee (plain-
tiff), filed a brief.
                                   Opinion

   PER CURIAM. The defendant, Rebecca M. Packard,
appeals from the judgment dissolving her marriage with
the plaintiff, Jay B. Packard. This appeal has been
amended three times, challenging orders entered after
judgment. Specifically, the defendant (1) claims that as
to the April 7, 2017 judgment, the findings, conclusions
and orders are erroneous; (2) challenges the July 28,
2017 order regarding renovations to the marital home;
(3) challenges the August 18, 2017 order requiring her
to sign a release of medical information to the guardian
ad litem; and (4) challenges the October 6, 2017 orders
regarding facilitating the sale of the marital home.1 Addi-
tionally, she asserts state and federal constitutional vio-
lations. We affirm the judgment of the trial court.
   The defendant, in her lengthy and detailed brief, pre-
sents no legal analysis and cites virtually no case law.2
A narrative account of the demise of the parties’ rela-
tionship and the effect of various orders on the defen-
dant, however compelling, does not suffice as an
adequate brief under our procedural law.3 ‘‘[F]or this
court judiciously and efficiently to consider claims of
error raised on appeal . . . the parties must clearly
and fully set forth their arguments in their briefs. . . .
The parties may not merely cite a legal principle without
analyzing the relationship between the facts of the case
and the law cited.’’ (Internal quotation marks omitted.)
State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016);
see also Getty Properties Corp. v. ATKR, LLC, 315
Conn. 387, 413, 107 A.3d 931 (2015) (claim inadequately
briefed when appellants undertook ‘‘no analysis or
application of the law to the facts of [the] case’’); Taylor
v. Mucci, 288 Conn. 379, 383 n.4, 952 A.2d 776 (2008)
(analysis, rather than mere abstract assertion, required
to avoid abandoning issue by failing to brief issue prop-
erly; where claim receives only cursory attention with-
out substantive discussion or citation of authorities, it
is deemed abandoned). In this matter, we are unable
to determine the legal bases for the claims and relief
that the defendant seeks. As a result of the defendant’s
inadequate brief, we decline to address the claims
raised therein.
      The judgment is affirmed.
  1
     The defendant has filed additional amended appeals that were severed
from this appeal and assigned a separate docket number. See Packard v.
Packard, AC 41176.
   2
     The defendant’s brief, on page 38, footnote 67, cited our decision in
Kelly v. Kelly, 54 Conn. App. 50, 732 A.2d 808 (1999), to support the following
statement: ‘‘Unfortunately, although caselaw offers some protection of being
held in contempt when such orders are in place . . . .’’
   3
     ‘‘[Although] . . . [i]t is the established policy of the Connecticut courts
to be solicitous of [self-represented] litigants and when it does not interfere
with the rights of other parties to construe the rules of practice liberally in
favor of the [self-represented] party . . . we are also aware that [a]lthough
we allow [self-represented] litigants some latitude, the right of self-represen-
tation provides no attendant license not to comply with relevant rules of
procedural and substantive law.’’ (Internal quotation marks omitted.) Tongh-
ini v. Tonghini, 152 Conn. App. 231, 240, 98 A.3d 93 (2014).